DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  07/18/22  have been fully considered but they are not persuasive.  .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  1-17 and 19-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aminlou et al. US 2014/0254681.
As to claim 1, Aminlou teaches a method of video processing, comprising: performing a conversion between a video comprising a plurality of pictures and a bitstream of the video, wherein each picture comprises an alpha layer and a base layer; [abstract; fig. 4; figs. 6-8; ¶ 0006-0007; ¶ 0128; ¶ 0331-0332] wherein the bitstream comprises a current block in the alpha layer of a current picture that is predicted from one or more reference blocks in the base layer,  [fig. 4; ¶ 0128-0131] further comprising: determining whether to present motion information of one of one or more reference blocks within the bitstream or infer the motion information.  [fig. 4; figs. 6-8; ¶ 0126-0134]
As to claim 2, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein at least one of the one or more reference blocks is located in the current picture; or at least one of the one or more reference blocks is located in at least one picture different from the current picture. [figs. 5; ¶ 0216-0217] 
As to claim 3, Aminlou teaches the limitations of claim 2. Aminlou teaches wherein the at least one picture comprises a predefined number (k) of previously-coded pictures. [abstract; figs. 4-8; ¶ 0128-0134]
As to claim 4, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein an indication of prediction direction for the current block is excluded from the bitstream.  [¶ 0142-0143; ¶ 0147-0159; ¶ 0217]                                                                            
As to claim 5, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein the current block is predicted by performing a function based on a sample of the one or more reference blocks.  [fig. 4; ¶ 0128-0133; ¶ 0146-0147; ¶ 0332]
As to claim 6, Aminlou teaches the limitations of claim 5. Aminlou teaches wherein the function includes at least one of a weighted average, a maximum function, or a filtering function.  [fig. 4; ¶ 0128-0133; ¶ 0146-0147; ¶ 0332]
As to claim 7, Aminlou teaches the limitations e method of claim 1. Aminlou teaches wherein motion information of at least one of the one or more reference blocks is included in the bitstream. [fig. 4; ¶ 0128-0134; ¶ 0146; ¶ 0160-0161; ¶ 0216-0222] 
As to claim 8, Aminlou teaches the limitations of claim 7. Aminlou teaches wherein the motion information includes an index of a picture including one of the one or more reference blocks.  [fig. 4; ¶ 0160-0161; ¶ 0211; ¶ 0213-0222]
As to claim 9, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein a motion vector of one of the one or more reference blocks is excluded from the bitstream and inferred to a default value. [fig. 4; ¶ 0128-0134; ¶ 0279-0280] 
As to claim 10, Aminlou teaches the limitations of claim 1. Aminlou teaches further comprising determining a predicted motion vector of the current block, and wherein the current block is determined using a motion vector difference based on the predicted motion vector and an actual motion vector.  [¶ 0127-0134; ¶ 0160; ¶ 0257]
As to claim 11, Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the bitstream includes the motion vector difference. [fig. 4; ¶ 0127-0134; ¶ 0160; ¶ 0257]
As to claim 12, Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the motion vector difference is excluded from the bitstream and inferred to a default value. [fig. 4; ¶ 0126-0134; ¶ 
As to claim 13. Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the predicted motion vector of the current block is determined using a plurality of motion vectors corresponding to a plurality of different pictures.  [abstract; fig. 4; figs. 9-11; ¶ 0128-0134; ¶ 0160
As to claim 14, Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the current block is predicted using the one or more reference blocks, and the one or more reference blocks have a same predicted motion vector. [fig. 4; fig. 8; ¶ 0126-0134]
As to claim 15, Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the current block is predicted using the one or more reference blocks, and the one or more reference blocks have different motion vector predictions.  [fig. 4; fig. 8; ¶ 0127-0134; ¶ 0160; ¶ 0257] 
As to claim 16, Aminlou teaches the limitations of claim 10. Aminlou teaches wherein the bitstream includes an index of a picture including one of one or more reference blocks prior to the motion vector difference.  [¶ 0160-0161; ¶ 0211-0222]
As to claim 17, The method of claim 1. Aminlou teaches wherein the bitstream includes a motion vector or a motion vector difference associated with one of one or more reference blocks based on an index of a picture including the one of one or more reference blocks.  [fig. 4; fig. 8; ¶ 0128-0134; ¶ 0146; ¶ 0160-0161; ¶ 0211; ¶ 0211-0222]   
As to claim 19, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein the motion information is inferred based on at least one of header information, a position of a coding unit, coded mode information for blocks containing a sample at an edge, block dimension information, block shape information, a color format indication, a coding tree structure, color component information, a temporal layer identifier, or coding standard information. [fig. 4; fig. 8; ¶ 0126-0134; ¶ 0137-0159; ¶ 0217; ¶ 0254-0257] 
As to claim 20, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein the conversion includes encoding the video into the bitstream.  [fig. 4; ¶ 0121; ¶ 0128] 
As to claim 21, Aminlou teaches the limitations of claim 1. Aminlou teaches wherein the conversion includes decoding the video from the bitstream. [fig. 8; ¶ 0121; ¶ 0330]
As to claim 22, Aminlou teaches the limitations an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: perform a conversion between a video comprising a plurality of pictures and a bitstream of the video, wherein each picture comprises an alpha layer and a base layer; [abstract; fig. 4; figs. 6-8; ¶ 0006-0007; ¶ 0128; ¶ 0331-0332] wherein the bitstream comprises a current block in the alpha layer of a current picture that is predicted from one or more reference blocks in the base layer, [fig. 4; ¶ 0128-0131] further comprising determining whether to present motion information of one of one or more reference blocks within the bitstream or infer the motion information.  [fig. 4; figs. 6-8; ¶ 0126-0134]
As to claim 23, Aminlou teaches the limitations a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: performing a conversion between a video comprising a plurality of pictures and the bitstream of the video, wherein each picture comprises an alpha layer and a base layer; [abstract; fig. 4; figs. 6-8; ¶ 0006-0007; ¶ 0128; ¶ 0331-0332] wherein the bitstream comprises a current block in the alpha layer of a current picture that is predicted from one or more reference blocks in the base layer. [fig. 4; ¶ 0128-0131]
As to claim 24, Aminlou teaches the limitations a non-transitory computer-readable storage medium storing instructions that cause a processor to: perform a conversion between a video comprising a plurality of pictures and a bitstream of the video, wherein each picture comprises an alpha layer and a base layer; [abstract; fig. 4; figs. 6-8; ¶ 0006-0007; ¶ 0128; ¶ 0331-0332] wherein the bitstream comprises a current block in the alpha layer of a current picture that is predicted from one or more reference blocks in the base layer,   [fig. 4; ¶ 0128-0131] further comprising determining whether to present motion information of one of one or more reference blocks within the bitstream or infer the motion information.  [fig. 4; figs. 6-8; ¶ 0126-0134]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483